—Order and judgment (one paper), Supreme Court, New York County (Alice Schlesinger, J.), entered on or about September 8, 1992, which, inter alia, granted defendant’s cross-motion for summary judgment dismissing the complaint, unanimously affirmed, without costs.
The City is not entitled to indemnification from Con Ed; since the jury apportioned 40% of the fault against the City, common law indemnification is inapplicable (see, D’Ambrosio v City of New York, 55 NY2d 454). Also, contrary to the City’s claim, Administrative Code of the City of New York § 19-107 does not provide for indemnification for the City against Con Ed. That Administrative Code provision provides only that a *32contractor such as Con Ed is responsible for its own negligence (see, Petrucci v City of New York, 167 AD2d 29, 34). Concur — Sullivan, J. P., Rosenberger, Ellerin and Wallach, JJ.